Exhibit 10.02

 

LOGO [g748219ex10_2pg001.jpg]

 

FY15 Executive Annual Incentive Plan

 

Senior Vice President and

Executive Vice President

 

 

This Executive Annual Incentive Plan (the “Plan”) of Symantec Corporation (the
“Company”) is effective as of March 29, 2014. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.

 

1



--------------------------------------------------------------------------------

FY15 Executive Annual Incentive Plan

 

Job Category:    Senior Vice President and Executive Vice President Purpose:   

Provide critical focus on specific, measurable corporate and division goals and
provide performance-based compensation based upon the level of attainment of
such goals.

Bonus Target:   

The target incentive bonus, as expressed as a percentage of base salary, is
determined based on the executive’s position. Annual base salary has been
established at the beginning of the fiscal year. Bonuses will be calculated
based on actual base salary earnings from time of eligibility under the Plan
through April 3, 2015. (Base salary earnings for the purpose of this Plan do not
include any PTO accrual payments.) Payments will be subject to applicable
payroll taxes and withholdings.

Bonus Payments:   

The annual incentive bonus will be paid once annually. Payment will be made
within six weeks after the end of the fiscal year but in the event the amount
cannot be calculated within such six weeks in no event may payments be made
later than two and a half months after the end of the fiscal year. Payments made
pursuant to this Plan are at the sole discretion of the Administrator of the
Plan.

Bonus Pool Funding:   

Two corporate performance metrics will be used to calculate the annual incentive
bonus pool funding as determined by the Administrator: non-GAAP Operating Income
and Corporate GAAP Revenue. These two metrics will be equally weighted to fund
the pool.

Achievement Schedule:   

An established threshold must be exceeded for each of the applicable performance
metrics before the portion of the bonus pool applicable to such performance
metric will be funded. Funding levels will be determined for each metric in
accordance with the funding payout slopes established and approved by the
Administrator. Funding levels for both metrics are capped.

  

The individual payout amount will be determined based on the assessment of
individual performance against a set of financial, non-financial, individual,
and team-based goals and will be allocated from the bonus pool as a percent of
the individual’s bonus target.

  

The Administrator and the President and Chief Executive Officer reserve the
right to determine final payout level for the individual performance factor
metric. However, only the Administrator determines the final payout level for
the individual performance factor metric for the executive officers.

Pro-ration:   

The calculation of the annual incentive bonus will be determined, in part, based
on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of the Company
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations.

Eligibility:   

Participants must be regular status employees on the day bonus checks are
distributed to earn the bonus. If the Company grants an interim payment for any
reason, the Participant must be a regular status employee at the end of the
fiscal year in order to receive such payment. Ongoing contributions toward the
Company’s overall success, particularly toward year end, is of particular
business importance. As such, a participant who leaves before the end of the
fiscal year will not be eligible to earn the annual

 

2



--------------------------------------------------------------------------------

  

incentive bonus or any pro-rated portion thereof. The Plan participant must be a
regular status employee of the Company at the end of the fiscal year in order to
be eligible to receive the annual incentive bonus and at the time the bonus
checks are distributed, unless otherwise determined by the Administrator.

  

To be eligible to participate in the Plan in the given fiscal year, participants
must be in an eligible position for at least 60 days before the end of the Plan
year. Employees hired or promoted into an eligible position with less than 60
days in the Plan year will not be eligible to participate in the annual bonus
plan until the next fiscal year.

Exchange Rates:   

The performance metrics targets will not be adjusted for any fluctuating
currency exchange rates. However, when calculating achievement of performance
metrics, foreign exchange movements are held constant at plan rates.

Target Changes:   

In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or operating income targets of the
Company, such as acquisition or purchase of products or technology, the
Administrator may at its discretion adjust the revenue and operating income
metrics to reflect the potential impact upon the Company’s financial
performance.

Restatement of Financial Results:   

If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess incentive cash
compensation paid under the Plan. For purposes of this Plan, excess incentive
cash compensation means the positive difference, if any, between (i) the
incentive bonus paid and (ii) the incentive bonus that would have been made had
the performance metrics been calculated based on the Company’s financial
statements as restated. The Company will not be required to award Participant an
additional Payment should the restated financial statements result in a higher
bonus calculation.

Plan Provisions:   

This Plan is adopted under the Symantec Senior Executive Incentive Plan, as
amended and restated on October 22, 2013 and approved by the Company’s
stockholders on October 22, 2013 (the “SEIP”). All capitalized terms in this
Plan shall have the meaning assigned to them in the SEIP.

  

This Plan supersedes the FY14 Executive Annual Incentive Plan dated March 30,
2013, which is null and void as of the adoption of this Plan.

  

Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.

  

The Board reserves the right to alter or cancel all or any portion of the Plan
for any reason at any time. The Plan shall be administered by the Compensation
and Leadership Development Committee of the Board (the “Administrator”), and the
Administrator shall have all powers and discretion necessary or appropriate to
administer and interpret the Plan.

  

The Board reserves the right to exercise its own judgment with regard to company
performance in light of events outside the control of management and/or
participant.

 

3